Citation Nr: 1702945	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-44 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a degenerative neurological disorder, to include multiple system atrophy (MSA).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from February 1967 to February 1970, which included service in Vietnam.  The Veteran also served on active duty in the United States Navy from May 1970 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claim on appeal was previously characterized as a service connection claim for Parkinson's disease; however, as the record reflects that the Veteran has been diagnosed with MSA, the claim has been recharacterized accordingly.

The Veteran testified before the undersigned Veterans Law Judge at the St. Petersburg RO in October 2016.  A transcript of the hearing has been associated with the Veteran's claim file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent evidence of record reflects that the Veteran's diagnosed MSA is consistent with Parkinson's disease, and therefore is presumptively related to herbicide exposure during his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for MSA are met.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his MSA should be presumptively related to herbicide exposure while in Vietnam.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board agrees.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Establishing service connection generally requires: (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A veteran can also be presumptively service-connected for certain diseases that are associated with herbicide exposure, including Parkinson's disease.  38 C.F.R. 
§ 3.309(e).  

Here, as the Veteran served in Vietnam from October 1967 to October 1968, and from November 1969 to February 1970, his exposure to herbicides during active duty is presumed.  38 C.F.R. § 3.307 (a)(6)(iii); see also October 2004 response from the National Personnel Records Center.  The question therefore becomes whether his MSA is equivalent to Parkinson's disease to allow for presumptive service connection.  In this regard, the Board is precluded from making its own medical determinations.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In October 2011, Dr. W.T., a VA neurologist, opined, "The clinical presentation and history warrant a diagnosis of Multi-System Atrophy (Shy-Drager syndrome) sometimes also referred to as 'Parkinson's Plus.'  This is an untreatable neurodegenerative disorder, presumably of similar mechanism to Parkinson's disease."  An April 2016 treatment record from H.D, M.D., similarly describes the Veteran's MSA as presenting with "Parkinson's plus" symptomatology.


Drs. T. and D.'s opinions indicate that the Veteran's diagnosis of MSA is inclusive of Parkinson's disease and operates in the same way, but with additional symptomatology.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's diagnosis of MSA is equivalent to a Parkinson's disease diagnosis.  Accordingly, presumptive service connection is warranted.


ORDER

Service connection for MSA is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


